Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Toñita Hall appeals the district court’s order granting Defendants’ motions to dismiss and dismissing Hall’s civil action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hall’s informal brief does not challenge the basis for the district court’s disposition, Hall has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. Further, we deny as moot the pending motion for an extension of time to file Hall’s informal brief, and deny the pending motions for a restraining order and for waiver of copying and mail fees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.